In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0596V
                                          UNPUBLISHED


    AARON WESO,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: September 6, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On April 23, 2019, Aaron Weso filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to him on
November 30, 2017. Petition at 3, 6. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On July 5, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On September 1, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $52,500.00. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. at 2. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $52,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


    AARON WESO,

                 Petitioner,                           No. 19-569V
                                                       Chief Special Master Corcoran
    v.                                                 ECF

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.


                       PROFFER ON AWARD OF COMPENSATION

         On March 22, 2021, petitioner filed a Motion for a Ruling on the Record (“Motion”)

arguing that he has established entitlement to compensation for a shoulder injury related to

vaccine administration. ECF No. 32. Respondent filed his Response to Petitioner’s Motion on

April 19, 2021, recommending that entitlement to compensation be denied. ECF No. 33. On

July 5, 2022, the Court issued a Ruling on Entitlement, finding that petitioner is entitled to

compensation. 1 ECF No. 36.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$52,500.00, which represents all elements of compensation to which petitioner would be entitled




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s July 5, 2022, entitlement decision.
under 42 U.S.C. § 300aa-15(a).2 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $52,500.00, in the form of a check payable to petitioner. Petitioner agrees.


                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             TRACI R. PATTON
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Claudia B. Gangi
                                             CLAUDIA B. GANGI
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4138
                                             Email: claudia.gangi@usdoj.gov


Dated: September 1, 2022



2Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2